 



Exhibit 10.16
THE McGRAW-HILL COMPANIES, INC.
401(k) SAVINGS AND PROFIT SHARING PLAN SUPPLEMENT
(Effective as of January 1, 2008, unless otherwise provided)
ARTICLE I
PURPOSE
          The principal purpose of the Plan is to provide selected employees of
the Employer with retirement benefits which would have been provided as profit
sharing and matching contributions under the SPSP (a) were it not for the
limitations imposed by Sections 401(a)(17), 401(k) and 415 of the Code, and
(b) if the Participant’s Earnings on which matching contributions are based had
included amounts deferred under deferred compensation plans of an Employer and
amounts paid under certain severance plans of the Company.
          Effective January 1, 2004, the Broadcasting EIP Supplement was merged
into the McGraw-Hill SIP Supplement and the Broadcasting ERIP Supplement was
merged into the McGraw-Hill ERAP Supplement, and, effective as of the Effective
Date, the McGraw-Hill SIP Supplement, the McGraw-Hill ERAP Supplement, the S&P
SIP Supplement and the S&P ERAP Supplement shall be merged into the Plan, and
any benefits due to participants in the Broadcasting EIP Supplement,
Broadcasting ERIP Supplement, McGraw-Hill SIP Supplement, McGraw-Hill ERAP
Supplement, S&P SIP Supplement and S&P ERAP Supplement shall be paid from the
Plan.
ARTICLE II
DEFINITIONS
          The following words and phrases as used herein shall have the
following meanings:
          SECTION 2.01 “Account” means the Matching Contribution Account or
Profit Sharing Account established for each Participant under the Plan.
          SECTION 2.02 “Appeal Reviewer” has the meaning set forth in the SPSP.
          SECTION 2.03 “Benefit” means the benefit payable to a Participant or
his Designated Beneficiary under Article V of the Plan.
          SECTION 2.04 “Board” means the Board of Directors of the Company.
          SECTION 2.05 “Broadcasting EIP Supplement” means The McGraw-Hill
Broadcasting Company, Inc. Employees’ Investment Plan Supplement.
          SECTION 2.06 “Broadcasting ERIP Supplement” means The McGraw-Hill
Broadcasting Company, Inc. Employee Retirement Income Plan Supplement.

 



--------------------------------------------------------------------------------



 



          SECTION 2.07 “Change in Control” means the first to occur of any of
the following events:
     (i) An acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (1) the then outstanding shares of Common Stock (the
“Outstanding Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following: (1) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company;
(2) any acquisition by the Company; (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company; or (4) any acquisition pursuant to a transaction
which complies with clauses (A), (B) and (C) of subsection (iii) of this
Section 2.07; or
     (ii) A change in the composition of the Board such that the Directors who,
as of the Effective Date, constitute the Board (such Board shall be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, for purposes of this
Section 2.07, that any individual who becomes a Director subsequent to the
Effective Date, whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of those Directors
who were members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such Director were a member of the
Incumbent Board; but, provided, further, that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board shall
not be so considered as a member of the Incumbent Board; or
     (iii) Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company
(“Corporate Transaction”); excluding, however, such a Corporate Transaction
pursuant to which (A) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the Outstanding Common Stock and
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own, directly or indirectly, more than 50% of, respectively,
the outstanding shares of common stock, and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either

2



--------------------------------------------------------------------------------



 



directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Common Stock and Outstanding Voting Securities, as the case
may be, (B) no Person (other than the Company, any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Corporate
Transaction) will beneficially own, directly or indirectly, 20% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors except to the extent that such ownership existed prior
to the Corporate Transaction, and (C) individuals who were members of the
Incumbent Board will constitute at least a majority of the members of the board
of directors of the corporation resulting from such Corporate Transaction; or
     (iv) The approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
           SECTION 2.08 “Claimant” has the meaning set forth in Section 6.01 of
the Plan.
          SECTION 2.09 “Code” means the Internal Revenue Code of 1986, as
amended from time to time, and the applicable rules and regulations promulgated
thereunder.
          SECTION 2.10 “Committee” means the Compensation Committee of the
Board.
          SECTION 2.11 “Common Stock” means the common stock, $1.00 par value
per share, of the Company.
          SECTION 2.12 “Company” means The McGraw-Hill Companies, Inc., a
corporation organized under the laws of the State of New York, or any successor
corporation.
          SECTION 2.13 “Designated Beneficiary” has the meaning set forth in the
SPSP.
          SECTION 2.14 “Director” means an individual who is a member of the
Board.
          SECTION 2.15 “Earnings” means all compensation paid by the Employer to
a Participant for services rendered, including short-term incentive
compensation. Earnings shall also include any reductions in compensation made
pursuant to The McGraw-Hill Companies, Inc. Flexible Spending Account Plan,
SPSP, the Transportation Benefit Program and similar plans of the Company’s
subsidiaries. For purposes of the Plan, “Earnings” excludes all other executive
contingent compensation.
          SECTION 2.16 “Effective Date” has the meaning set forth in
Section 8.08 of the Plan.
          SECTION 2.17 “Election Effective Date” means (i) for each taxable
year, January 1 of such year, and (ii) for the taxable year in which the
Participant commences employment with the Employer, the date that is 30 days
following the commencement thereof.

3



--------------------------------------------------------------------------------



 



          SECTION 2.18 “Employer” means the Company and its subsidiaries.
          SECTION 2.19 “Employment Termination Date” means the date of a
Participant’s “separation from service” from the Company, as defined in
Section409A(a)(2)(A)(i) of the Code.
          SECTION 2.20 “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended from time to time, and the applicable rules and regulations
promulgated thereunder.
          SECTION 2.21 “Exchange Act” means the Securities Exchange Act of 1934,
as amended from time to time, and the applicable rules and regulations
promulgated thereunder.
          SECTION 2.22 “Extension Notice” has the meaning set forth in
Section 6.01 of the Plan.
          SECTION 2.23 “Key Executive Plan” means The McGraw-Hill Companies,
Inc. Key Executive Short-Term Incentive Deferred Compensation Plan, as amended
from time to time, or successor programs thereto.
          SECTION 2.24 “Matching Contribution Account” means the matching
contribution account established for each Participant under the Plan.
          SECTION 2.25 “McGraw-Hill ERAP Supplement” means The McGraw-Hill
Companies, Inc. Employee Retirement Account Plan Supplement.
          SECTION 2.26 “McGraw-Hill SIP Supplement” means The McGraw-Hill
Companies, Inc. Savings Incentive Plan Supplement.
          SECTION 2.27 “Participant” means each employee who participates in the
Plan, as provided in Article IV of the Plan, and includes a Severance Plan
Participant.
          SECTION 2.28 “Plan” means The McGraw-Hill Companies, Inc. 401(k)
Savings and Profit Sharing Plan Supplement, as amended from time to time.
          SECTION 2.29 “Plan Administrator” has the meaning set forth in the
SPSP.
          SECTION 2.30 “Profit Sharing Account” means the profit sharing account
established for each Participant under the Plan.
          SECTION 2.31 “Severance Plan” means The McGraw-Hill Companies, Inc.
Management Severance Plan, The McGraw-Hill Companies, Inc. Executive Severance
Plan or The McGraw-Hill Companies, Inc. Senior Executive Severance Plan, as
amended from time to time, or successor programs thereto.
          SECTION 2.32 “Severance Plan Earnings” means the total amount of
salary continuation payments paid to a Severance Plan Participant under a
Severance Plan (excluding any amount paid in a lump sum in lieu of salary
continuation).

4



--------------------------------------------------------------------------------



 



          SECTION 2.33 “Severance Plan Participant” means a former employee of
an Employer who is entitled to remain an active participant in certain
Company-sponsored plans and programs under a Severance Plan (and who is not paid
a single lump sum payment in lieu thereof).
          SECTION 2.34 “SPSP” means The 401(k) Savings and Profit Sharing Plan
of The McGraw-Hill Companies, Inc. and Its Subsidiaries.
          SECTION 2.35 “SPSP Stable Assets Fund” has the meaning set forth in
the SPSP.
          SECTION 2.36 “S&P ERAP Supplement” means the Standard & Poor’s
Employee Retirement Account Plan Supplement.
          SECTION 2.37 “S&P SIP Supplement” means the Standard & Poor’s’ Savings
Incentive Plan Supplement.
          SECTION 2.38 “Tax-Deferred Contributions” has the meaning set forth in
the SPSP.
          SECTION 2.39 “Vested Percentage” has the meaning set forth in
Section 5.04(b) of the Plan.
ARTICLE III
ADMINISTRATION
          SECTION 3.01 Administration. The Plan shall be administered by the
Plan Administrator, who shall have full authority to construe and interpret the
Plan, to establish, amend and rescind rules and regulations relating to the
Plan, and to take all such actions and make all such determinations in
connection with the Plan as he may deem necessary or desirable. Subject to
Article VI of the Plan, decisions of the Plan Administrator shall be reviewable
by the Appeal Reviewer and the Committee. Subject to Article VI of the Plan, the
Appeal Reviewer and the Committee shall also have the full authority to make,
amend, interpret, and enforce all appropriate rules and regulations for the
administration of the Plan and decide or resolve any and all questions,
including interpretations of the Plan, as may arise in connection with the Plan.
          SECTION 3.02 Binding Effect of Decisions. Subject to Article VI of the
Plan, the decision or action of the Appeal Reviewer, Plan Administrator or
Committee in respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final, conclusive and binding upon
all persons having any interest in the Plan.
          SECTION 3.03 Indemnification. To the fullest extent permitted by law,
the Appeal Reviewer, the Plan Administrator, the Committee and the Board (and
each member thereof), and any employee of the Employer to whom fiduciary
responsibilities have been delegated shall be indemnified by the Company against
any claims, and the expenses of defending against such claims, resulting from
any action or conduct relating to the administration of the Plan, except claims
arising from gross negligence, willful neglect or willful misconduct.

5



--------------------------------------------------------------------------------



 



ARTICLE IV
PARTICIPATION
          SECTION 4.01 Continuing Participants. Any individual who was a
participant in the McGraw-Hill SIP Supplement, McGraw-Hill ERAP Supplement, S&P
SIP Supplement or S&P ERAP Supplement immediately prior to the Effective Date
shall be a Participant on such date, subject to the terms and provisions of the
Plan. Each Participant’s Matching Contribution Account shall be credited with
the amount earned under the McGraw-Hill SIP Supplement and the S&P SIP
Supplement and each Participant’s Profit Sharing Account shall be credited with
the amount earned under the McGraw-Hill ERAP Supplement and the S&P ERAP
Supplement.
          SECTION 4.02 New Participants. Any employee of the Employer (other
than a Participant described in Section 4.01 of the Plan) who is selected by the
Plan Administrator to be eligible to participate in the Plan shall become a
Participant as of the first day of the month coinciding with or next following
his selection.
ARTICLE V
BENEFITS
          SECTION 5.01 Credits to Matching Contribution Account. (a) As of
December 31 of the year beginning on or after the later of (i) January 1 of the
year in which the Participant’s participation in the Plan commenced or
(ii) January 1, 2008, there shall be credited to the Participant’s Matching
Contribution Account an amount equal to 41/2% of the Participant’s Earnings for
such year in excess of the limitation on Earnings under Section 401(a)(17) of
the Code (or any successor provision). Notwithstanding the foregoing, no credit
shall be made to the Matching Contribution Account of a Participant for any year
with respect to whom Tax-Deferred Contributions were not made in an amount equal
to the limitation on elective deferrals for such year under Section 402(g) of
the Code, unless such amount of Tax-Deferred Contributions would have been made
on the Participant’s behalf in the absence of the limitations of Section 415 of
the Code (or any successor provision thereto) or any provision of SPSP
implementing such limitation. In addition, no credit shall be made to a
Participant’s Matching Contribution Account with respect to (i) the year in
which the Participant’s Employment Termination Date occurs, unless the
Participant is eligible for early or normal retirement under the Company’s
Employee Retirement Plan, is terminated by an Employer through no fault of his
own or has any salary continuation installment due under a Severance Plan or
(ii) the year after the year in which the Participant’s Employment Termination
Date occurs for any reason or in which the Participant ceases to have any salary
continuation installment due under a Severance Plan, if later.
          (b) As of December 31 of the year beginning on or after the later of
(i) January 1 of the year in which the Participant’s participation in the Plan
commenced or (ii) January 1, 2008, there shall be credited to the Participant’s
Matching Contribution Account an amount equal to 41/2% of (A) any short-term
incentive compensation for such year deferred by the Participant under the
Company’s Key Executive Plan, and (B) any salary earned for such year that is
deferred by the Participant under any plan or arrangement of the Employer. Any
salary or short-term incentive compensation that is deferred by a Participant
shall be excluded from Earnings in the year paid to the Participant. No credit
shall be made to a Participant’s Matching Contribution Account with respect to
any year after the year in which the Participant’s Employment

6



--------------------------------------------------------------------------------



 



Termination Date occurs or in which the Participant ceases to have any salary
continuation installment due under a Severance Plan, if later.
          (c) There shall also be credited to the Participant’s Matching
Contribution Account as of December 31 of each such year in which Tax-Deferred
Contributions on behalf of the Participant are limited by Section 415 of the
Code (or any successor provision thereto) or any provision of SPSP implementing
such limitation, an amount equal to the difference between (i) the sum of
(A) 200% of the first 3% of the Tax-Deferred Contributions and (B) 150% of the
second 3% of the Tax-Deferred Contributions which would have been made on behalf
of the Participant to SPSP for such year if Section 415 of the Code (or any
successor provision thereto) or any such implementing provision were
disregarded, and (ii) the Tax-Deferred Contributions made on behalf of the
Participant to SPSP for such year. No credit shall be made to a Participant’s
Matching Contribution Account with respect to (i) the year in which the
Participant’s Employment Termination Date occurs, unless the Participant is
eligible for early or normal retirement under the Company’s Employee Retirement
Plan, is terminated by an Employer through no fault of his own or has any salary
continuation installment under a Severance Plan or (ii) the year after the year
in which the Participant’s Employment Termination Date occurs for any reason or
in which the Participant ceases to have any salary continuation installment due
under a Severance Plan, if later.
          (d) An amount shall be credited to a Severance Plan Participant’s
Matching Contribution Account equal to the amount of Employer Matching
Contributions that would have been credited to such Participant’s Employer
Contribution Account under SPSP had the Participant made Tax-Deferred
Contributions under SPSP with respect to the Participant’s Severance Plan
Earnings at the rate in effect for the period immediately prior to the
Participant’s Employment Termination Date. This amount shall be credited to the
Severance Plan Participant’s Matching Contribution Account at such time as it
would have been credited under SPSP.
          SECTION 5.02 Credits to Profit Sharing Account. (a) As of December 31
of the year beginning on or after the later of (i) January 1 of the year in
which the Participant’s participation in the Plan commenced or (ii) January 1,
2008, there shall be credited to the Participant’s Profit Sharing Account an
amount equal to 5% of the sum of (A) the Participant’s Earnings for such year in
excess of the maximum amount of compensation that may be taken into account
under Section 5.2 of the SPSP as a result of the limitations of
Section 401(a)(17) of the Code for such year and (B) any short-term incentive
compensation for such year deferred by the Participant under the Company’s Key
Executive Plan, and (C) any salary earned for such year which is deferred by the
Participant under any plan or arrangement of the Employer. Any salary or
short-term incentive compensation that is deferred by a Participant shall be
excluded from Earnings in the year paid to the Participant. No credit with
respect to clause (A) of the preceding sentence shall be made to a Participant’s
Profit Sharing Account with respect to (i) the year in which the Participant’s
Employment Termination Date occurs, unless the Participant is eligible for early
or normal retirement under the Company’s Employee Retirement Plan, is terminated
by an Employer through no fault of his own or has any salary continuation
installment due under a Severance Plan, or (ii) the year after the year in which
the Participant’s Employment Termination Date occurs for any reason or the
Participant ceases to have any salary continuation installment

7



--------------------------------------------------------------------------------



 



due under a Severance Plan, if later. No credit with respect to clause (B) of
the first sentence of this Section shall be made to a Participant’s Profit
Sharing Account with respect to any year after the year in which the
Participant’s Employment Termination Date occurs or in which the Participant
ceases to have any salary continuation installment due under a Severance Plan,
if later.
          (b) An amount shall be credited to a Severance Plan Participant’s
Profit Sharing Account equal to the amount that would have been credited to such
Participant’s account under Section 5.2 of the SPSP had the Participant been
eligible to have an employer contribution be made to the Participant’s account
under Section 5.2 of the SPSP with respect to such Participant’s Severance Plan
Earnings. This amount shall be credited to the Severance Plan Participant’s
Profit Sharing Account at such time as it would have been credited under the
SPSP.
          SECTION 5.03 Additional Credits to Accounts. (a) An additional amount
shall be credited to the Participant’s Accounts as of December 31 of each year
beginning on or after the later of (i) January 1 of the year following the year
in which the initial credit is made to the Account or (ii) January 1, 2009.
          (b) With respect to Matching Contribution Accounts only, the
additional credit shall equal the sum of (i) and (ii), where (i) is the product
of (A) the balance of the Matching Contribution Account as of January l of such
year, and (B) the annual rate of return of the SPSP Stable Assets Fund for the
year; and (ii) is the amount of interest that would have been credited if 1/12
of the annual credit for the year under Section 5.01 of the Plan had instead
been credited at the end of each calendar month in the year and each monthly
credit earned interest for the remainder of the year at an annual effective rate
of return equal to the SPSP Stable Assets Fund rate for the year.
          (c) With respect to Profit Sharing Accounts only, the additional
amount shall be equal to the product of (i) the balance of the Profit Sharing
Account as of January l of such year and (ii) the annual rate of return of the
SPSP Stable Assets Funds for such year. No additional amount shall be credited
to the Participant’s Profit Sharing Account for any period after December 31 of
the year in which the Participant’s Employment Termination Date occurs or in
which the Participant ceases to have any salary continuation installment due
under a Severance Plan, if later.
          SECTION 5.04 Payment of Benefit. (a) The Benefit provided under the
Plan shall consist of the balance of the Participant’s Accounts as of each
applicable payment date under this Section 5.04. Subject to Section 5.05 of the
Plan, and except as would violate the requirements of Sections 409A(a)(2),
(a)(3) and (a)(4) of the Code, payment of the Benefit to a Participant shall be
made in a lump sum, on July 1 of the calendar year following the Participant’s
Employment Termination Date, and, in addition, in the case of a Severance Plan
Participant, on July 1 of the subsequent calendar year. The Benefit provided
under this Article shall be paid in accordance with the preceding sentence to
the Participant’s Designated Beneficiary in the event of the death of the
Participant, whether prior to or after commencement of benefits under SPSP, if
such Designated Beneficiary is entitled to benefits under the provisions of
SPSP.

8



--------------------------------------------------------------------------------



 



          (b) Notwithstanding anything contained herein to the contrary, with
respect to Profit Sharing Accounts only, a Participant who does not have five
years of Continuous Service under SPSP when he ceases to be an employee of the
Employer or ceases to have any salary continuation installment due under a
Severance Plan, if later, shall forfeit the balance credited to his Profit
Sharing Account attributable to amounts earned under the McGraw-Hill ERAP
Supplement and the S&P ERAP Supplement and shall be entitled only to the Vested
Percentage of the remainder of his Profit Sharing Account attributable to
credits credited to his Profit Sharing Account; provided that the, in each case,
unless his Employment Termination Date occurs after his 65th birthday or his
death. A Participant’s “Vested Percentage” shall be determined as follows:

          Years of Continuous Service   Vested Percentage
 
       
Less than 2
    0 %
2 but less than 3
    20 %
3 but less than 4
    40 %
4 but less than 5
    60 %
5 or more
    100 %

          SECTION 5.05 Payment of Benefits in Event of Change in Control. In
lieu of the Benefits payable under Section 5.04 of the Plan, in the event of a
Change in Control that is also a “change in control event” within the meaning of
Section 409A(a)(2)(A)(v) of the Code, each Participant who has not received
payment of the Participant’s Benefit shall receive a lump sum payment
immediately upon such Change in Control equal to the Benefit to which that
Participant is entitled under Section 5.04 of the Plan.
ARTICLE VI
CLAIMS PROCEDURE
          SECTION 6.01 Claims. In the event any person or his authorized
representative (a “Claimant”) disputes the amount of, or his entitlement to, any
benefits under the Plan or their method of payment, such Claimant shall file a
claim in writing with, and on the form prescribed by, the Plan Administrator for
the benefits to which he believes he is entitled, setting forth the reason for
his claim. The Claimant shall have the opportunity to submit written comments,
documents, records and other information relating to the claim and shall be
provided, upon request and free of charge, reasonable access to and copies of
all documents, records or other information relevant to the claim. The Plan
Administrator shall consider the claim and within 90 days of receipt of such
claim, unless special circumstances exist which require an extension of the time
needed to process such claim, the Plan Administrator shall inform the Claimant
of its decision with respect to the claim. In the event of special
circumstances, the response period can be extended for an additional 90 days, as
long as the Claimant receives written notice advising of the special
circumstances and the date by which the Plan Administrator expects to make a
determination (the “Extension Notice”) before the end of the initial 90-day
response period indicating the reasons for the extension and the date by which a
decision is expected to be made. If the Plan Administrator denies the claim, the
Plan Administrator shall give to the Claimant (i) a

9



--------------------------------------------------------------------------------



 



written notice setting forth the specific reason or reasons for the denial of
the claim, including references to the applicable provisions of the Plan, (ii) a
description of any additional material or information necessary to perfect such
claim along with an explanation of why such material or information is
necessary, and (iii) appropriate information as to the Plan’s appeals procedures
as set forth in Section 6.02 of the Plan.
          SECTION 6.02 Appeal of Denial. A Claimant whose claim is denied by the
Plan Administrator and who wishes to appeal such denial must request a review of
the Plan Administrator’s decision by filing a written request with the Appeal
Reviewer for such review within 60 days after such claim is denied. Such written
request for review shall contain all relevant comments, documents, records and
additional information that the Claimant wishes the Appeal Reviewer to consider,
without regard to whether such information was submitted or considered in the
initial review of the claim by the Plan Administrator. In connection with that
review, the Claimant may examine, and receive free of charge, copies of
pertinent Plan documents and submit such written comments as may be appropriate.
Written notice of the decision on review shall be furnished to the Claimant
within 60 days after receipt by the Appeal Reviewer of a request for review. In
the event of special circumstances which require an extension of the time needed
for processing, the response period can be extended for an additional 60 days,
as long as the Claimant receives an Extension Notice. If the Appeal Reviewer
denies the claim on review, notice of the Appeal Reviewer’s decision shall
include (i) the specific reasons for the adverse determination, (ii) references
to applicable Plan provisions, (iii) a statement that the Claimant is entitled
to receive, free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to the claim and (iv) a statement of the
Claimant’s right to bring an action under Section 502(a) of ERISA following an
adverse benefit determination on a review and a description of the applicable
limitations period under the Plan. The Claimant shall be notified no later than
five days after a decision is made with respect to the appeal.
          SECTION 6.03 Statute of Limitations. A Claimant wishing to seek
judicial review of an adverse benefit determination under the Plan, whether in
whole or in part, must file any suit or legal action, including, without
limitation, a civil action under Section 502(a) of ERISA, within three years of
the date the final decision on the adverse benefit determination on review is
issued or should have been issued under Section 6.02 of the Plan or lose any
rights to bring such an action. If any such judicial proceeding is undertaken,
the evidence presented shall be strictly limited to the evidence timely
presented to the Plan Administrator. Notwithstanding anything in the Plan to the
contrary, a Claimant must exhaust all administrative remedies available to such
Claimant under the Plan before such Claimant may seek judicial review pursuant
to Section 502(a) of ERISA.
ARTICLE VII
AMENDMENT AND TERMINATION OF PLAN
          SECTION 7.01 Amendment and Termination. The Board or the Committee or
any delegate thereof may cause the Plan to be amended at any time and from time
to time, prospectively or retroactively; provided, however, that no amendment to
the Plan may be made by the Committee that materially increases benefits to
Participants. In addition, the Board may terminate the Plan in its entirety at
any time and, in connection with any such termination, may

10



--------------------------------------------------------------------------------



 



pay to each Participant or Designated Beneficiary his Benefits under the Plan,
subject to and in accordance with the requirements of Treasury
Regulation Section 1.409A-3(j)(4)(ix) (or any successor provision thereto).
Notwithstanding the foregoing provisions of this Section 7.01, subject to the
provisions of Section 7.02 of the Plan, no amendment or termination shall reduce
the Benefit or rights of any Participant except with the written consent of the
Participant or other person then receiving such Benefit.
          SECTION 7.02 Section 409A. The Plan is intended to meet the
requirements of Section 409A of the Code and shall be interpreted and construed
consistent with such intent. If, in the good faith judgment of the Committee,
any provision of the Plan could otherwise cause any person to be subject to the
interest and penalties imposed under Section 409A of the Code, such provision
shall be modified by the Committee in its sole discretion to maintain, to the
maximum extent practicable, the original intent of the applicable provision
without causing the interest and penalties under Section 409A of the Code to
apply, and, notwithstanding any provision in the Plan to the contrary, the
Committee shall have broad authority to amend or to modify the Plan, without
advance notice to or consent by any person, to the extent necessary or desirable
to ensure that no benefit under the Plan is subject to tax under Section 409A of
the Code. Any determinations made by the Committee under this Section 7.02 shall
be final, conclusive and binding on all persons.
ARTICLE VIII
MISCELLANEOUS
          SECTION 8.01 Unsecured General Creditor. The Plan is an unfunded
deferred compensation plan for a select group of management or highly
compensated employees within the meaning of ERISA, and shall be construed and
administered accordingly. Participants and their Beneficiaries shall have no
legal or equitable rights, interest or claims in any property or assets of the
Employer. The assets of the Employer shall not be held under any trust for the
benefit of Participants or their Beneficiaries or held in any way as collateral
security for the fulfilling of the obligations of the Employer under the Plan.
Any and all of the Employer’s assets shall be, and remain, the general,
unpledged, unrestricted assets of the Employer. The Employer’s obligation under
the Plan shall be merely that of an unfunded and unsecured promise of the
Employer to pay money in the future.
          SECTION 8.02 Nonassignability. Each Participant’s rights under the
Plan shall be nontransferable except by will or by the laws of descent and
distribution and except insofar as applicable law may otherwise required.
Subject to the foregoing, neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be nonassignable and
non-transferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.
          SECTION 8.03 Conditions of Payment of Benefit. Notwithstanding any
provision of the Plan to the contrary, the right of a Participant or his
Designated Beneficiary to

11



--------------------------------------------------------------------------------



 



receive the Benefit otherwise payable hereunder shall cease upon the discharge
of the Participant from employment with the Employer for acts which constitute
fraud, embezzlement, or dishonesty, and shall be determined by the Appeal
Reviewer in his sole discretion.
          SECTION 8.04 Not a Contract of Employment. The terms and conditions of
the Plan shall not be deemed to constitute a contract of employment with the
Participant, and the Participant (or his Designated Beneficiary) shall have no
rights against the Employer except as specifically provided herein. Moreover,
nothing in the Plan shall be deemed to give a Participant the right to be
retained in the service of the Employer or to interfere with the rights of the
Employer to discipline or discharge him at any time.
          SECTION 8.05 Binding Effect. The Plan shall be binding upon and shall
inure to the benefit of the Participant or his Designated Beneficiary, his heirs
and legal representatives, and the Employer.
          SECTION 8.06 Withholding. To the extent required by the law in effect
at the time payments are made, the Employer shall withhold from payments made
hereunder any taxes or other amounts required to be withheld for any federal,
state or local government and other authorized deductions.
          SECTION 8.07 Severability. In the event that any provision or portion
of the Plan shall be determined to be invalid or unenforceable for any reason,
the remaining provisions and portions of the Plan shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.
          SECTION 8.08 Effective Date. The Plan is effective as of January 1,
2008 (the “Effective Date”).
          SECTION 8.09 Governing Law. The Plan shall be construed under the laws
of the State of New York, to the extent not preempted by federal law.
          SECTION 8.10 Headings. The section headings used in this document are
for ease of reference only and shall not be controlling with respect to the
application and interpretation of the Plan.
          SECTION 8.11 Rules of Construction. Any words herein used in the
masculine shall be read and construed in the feminine where they would so apply.
Words in the singular shall be read and construed as though used in the plural
in all cases where they would so apply. All references to sections are, unless
otherwise indicated, to sections of the Plan.

12